Citation Nr: 1329542	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-48 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder, (PTSD)

2.  Entitlement to service connection for lumbar spine 
disability.  

3.  Entitlement to a disability rating higher than 30 
percent for gastric ulcer disease with gastroesophageal 
reflux and esophagitis. 

4.  Entitlement to an initial disability rating higher than 
10 percent prior to August 25, 2012, for bilateral Achilles 
tendon injuries; and to a disability rating higher than 10 
percent, each, for left Achilles tendon injury and right 
Achilles tendon injury, beginning August 25, 2012. 

5.  Entitlement to service connection for a seizure 
disorder.

6.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for a seizure disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1981 to 
October 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Arkansas and an April 2009 rating decision, by the 
Cleveland, Ohio RO.  The February 2008 rating decision 
granted service connection for a bilateral Achilles tendon 
disability with a rating of 10 percent effective July 3, 
2007, and denied service connection for a psychiatric 
disorder.  The Veteran expressed his disagreement with this 
decision in September 2008.  

The April 2009 rating action denied service connection for 
lumbar spine disability, and seizures, as well as 
entitlement to an increased rating for gastric ulcer 
disease.  The Veteran expressed his disagreement with these 
decisions in September 2009.  

In October 2010, the RO in Arkansas issued a statement of 
the case addressing the issues with which the Veteran 
disagreed.  It also included the issue of service connection 
for PTSD, as well as the claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a seizure 
disorder, which the Veteran had raised subsequent to the 
2009 rating action.  A substantive appeal was received in 
December 2010.  

In an October 2012 rating action, the RO discontinued the 10 
percent rating for bilateral Achilles tendon injuries 
effective August 25, 2012; and granted a separate rating of 
10 percent for left Achilles tendon injury, and a separate 
rating of 10 percent for right Achilles tendon injury, 
effective August 25, 2012.  

The issues of entitlement to service connection, and Section 
1151 compensation, for a seizure disorder; entitlement to 
service connection for a psychiatric disorder, other than 
PTSD; and entitlement to a higher initial rating for left 
and right Achilles tendon injury residual disabilities are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a lumbar spine disability, diagnosed as degenerative 
spondylosis of the lumbar spine, was incurred in or 
aggravated by active duty service or manifested to a 
compensable degree within one year following service.

2.  The Veteran has a post-service diagnosis of PTSD, but he 
did not serve during a period of war and was not exposed to 
hostile military or terrorist activity during service; and 
his alleged noncombat stressors are not corroborated by 
credible supporting evidence.  

3.  The Veteran's gastric ulcer disability has not been 
productive of material weight loss and hematemesis or melena 
with moderate anemia, or other symptom combinations 
productive of severe impairment of health that are 
attributable to his service-connected gastric ulcer 
disability, at any time during the appeal period.


CONCLUSIONS OF LAW

1.  A chronic lumbar spine disability, to include 
degenerative arthritis, was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for a grant of service connection for PTSD 
are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

3.  The criteria for a disability rating higher than 30 
percent for gastric ulcer disease with gastroesophageal 
reflux and esophagitis have not been met at any time during 
the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7346 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and 
evidence necessary to substantiate the claims submitted, the 
division of responsibilities in obtaining evidence, and 
assistance in developing evidence, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were 
accomplished in letters dated in August 2007, November 2008, 
and April 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  These letters informed the Veteran of the 
criteria for service connection; of the information and 
evidence needed to substantiate his claim; of VA's 
respective duties for obtaining evidence; and of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
was also 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
prescribed by the facts and circumstances in this case.  The 
Veteran's service treatment records, VA treatment records, 
and private medical records are in the file.  The Veteran 
was also afforded an opportunity for a Board hearing, which 
he initially accepted, but then cancelled.

The Board notes that a VA Compensation and Pension 
examination was not done on the issue of service connection 
for PTSD.  Such development is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; (2) establishes that the Veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period; and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no mention in service treatment 
records of PTSD; and while there is post-service evidence of 
PTSD, the Veteran does not have a verified in-service 
stressor, and he has not provided sufficient information for 
corroboration of the in-service stressor events he alleges.  
He also did not serve during a period of war, and was not 
exposed to hostile military or terroristic activity during 
service.  Given these factors, no further assistance to the 
Veteran in developing the facts pertinent to the diagnosis 
of PTSD is required to comply with the duty to assist.

In sum, the Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in 
order to fairly decide the claims herein addressed on the 
merits, and he has not argued that any error or deficiency 
in the accomplishment of the duties to notify and assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that 
an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  In view of the forgoing, 
the Board finds that VA has satisfied its duties to notify 
and assist.  The Board will therefore review the merits of 
the following claims, de novo.

I.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Disorders diagnosed 
after discharge may also be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service 
after December 31, 1946, certain disorders, including 
arthritis, if manifest to a degree of ten percent within one 
year from the date of termination of such service, shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the provisions 
of 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and in-service stressors; 
and credible supporting evidence that the claimed in service 
stressor or stressors occurred.  38 C.F.R. § 3.304(f).  If 
the Veteran fails to demonstrate any one element, denial of 
service connection will result.  Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004).

Unless PTSD is diagnosed in service and the in-service 
stressor is related to service, or, when PTSD is diagnosed 
after service, the in-service stressor is related to combat 
or to fear of hostile military or terrorist activity or to a 
prisoner-of-war experience, or to a personal assault, the 
Veteran's lay testimony alone may not establish the 
occurrence of an alleged noncombat in-service stressor and 
the record must contain credible supporting evidence that 
the alleged noncombat in-service stressor actually occurred.  
38 C.F.R. § 3.304(f).

Credible supporting evidence that the claimed in-service 
stressor actually occurred means that there is a legal 
standard that must be met and the veteran's report of the 
incident must be supported by service or civilian 
documentation of the incident, or, if that is not available, 
there must be other evidence that would lead to the 
reasonable conclusion that the incident occurred.  See Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997)

Facts and Analyses

The Board has reviewed all of the evidence in the Veteran's 
claims file and his electronic Virtual VA file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below focuses specifically on the elements needed to 
substantiate the claim, and the evidence that the record 
shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In deciding a claim for service connection on the merits, 
the Board must assess the credibility and weight of all 
evidence, including the Veteran's statements and the medical 
evidence to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, 
and providing reasons for rejecting any evidence favorable 
to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) 
(it is the Board's fundamental responsibility to evaluate 
the probative value of all medical and lay evidence); see 
also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing 
that it is the responsibility of the Board to weigh the 
evidence and determine where to give credit and where to 
withhold the same).  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  



A.	Back disorder

The Veteran seeks service connection for a back disorder, 
which he says began during active duty service.  Service 
treatment records confirm that he complained of and was 
treated for back pain and muscle spasms in July and August 
of 1982 after lifting a tire.  Diagnosis was lumbar strain.  
He also complained of and was treated for back pain after 
lifting weights in 1983, but there is no other evidence of 
back pain prior to 2006 (see October 2006 private medical 
record); more than 20 years after the last in-service 
record, and long after the Veteran's 1984 separation from 
active duty service.  The Board finds this to be highly 
probative evidence against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  

As for service connection for a disability first diagnosed 
after service, although an MRI in 2007 found "very mild 
degenerative disc disease" at L3-L4 and L4-L5; tiny central 
herniated nucleus pulposus at T7-T8 without significant 
spinal or neural foraminal stenosis; and "very minimal 
degenerative discovertebral changes at T7-T10," the Veteran 
was not diagnosed with arthritis during service or in the 
year after service.  Indeed, the Board notes that the 
Veteran did not allege any back problems in his August 1985 
claim for VA benefits or complain of back pain during his 
September 1985 VA examination, and no back abnormalities 
were found during that examination.  Service connection for 
arthritis under the presumptive provisions of 38 C.F.R. §§ 
3.307(a), 3.309(a) is therefore not warranted.  There is 
also no probative opinion evidence that relates the 
Veteran's back disease to service.

On VA examination in September 2010, the examiner noted that 
the Veteran was treated for lumbar strain while in service.  
Physical examination found no evidence of radiculopathy or 
pain related to a herniated disk.  X-rays showed some 
narrowing of the L5-S1 disk space and some spurring of the 
anterior end plates of L4, L5, and S1.  Diagnosis was 
degenerative spondylosis, mild, without radiculopathy, which 
the examiner opined was age related and not related to 
service because the Veteran did not suffer any type of 
trauma to the spine during service of the magnitude that 
would be required to lead to his present multilevel 
degenerative changes.  There is no medical evidence of 
record that refutes this opinion, and it is accorded great 
weight.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(holding that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment).  

To the extent that the Veteran himself suggests that there 
may be a causal relationship between his post-service back 
disease and his remote in-service complaints, the question 
regarding the potential relationship between the Veteran's 
current back disability and any incident of his active duty 
service is a medical question that is complex in nature; and 
it is not alleged or shown that the Veteran, as a lay person 
is qualified through specialized education, training, or 
experience to offer a medical diagnosis or an opinion on 
medical causation.  See, e.g., Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (providing that while the claimant is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more 
complex medical questions).  Accordingly, the Veteran's 
contention that his current back disorder may be related to 
his experiences in service is little more than conjecture 
and is accorded no probative weight.  

The weight of the evidence is consequently against the 
claim, as the record shows only 2 instances of back 
complaints in service, followed by a 22 year interim period 
of no complaints, diagnosis, or treatment for back problems.  
This, together with the opinion of a VA examiner that the 
Veteran's current back disability is unrelated to service 
renders the greater weight of the evidence against the 
claim.  In these circumstances, a basis upon which to 
establish service connection has not been presented and the 
appeal is denied.  

B.	PTSD

The Veteran also seeks service connection for an acquired 
psychiatric disorder, including PTSD.  He suggests that his 
post-service diagnosis of PTSD may be related to certain 
upsetting events during service, including verbal abuse from 
his drill sergeant; being covered with a blanket and beaten 
by ten people on two occasions while in basic training; 
witnessing his drill sergeant threaten to throw a gay 
soldier out of a second story window; and witnessing a 
soldier blow his foot off.  

After review of all of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
PTSD aspect of this claim.  

As regards the issue of service connection for PTSD, 
although there is no record of any complaints, diagnosis, or 
treatment for PTSD during active duty service, post-service 
medical records do reflect a diagnosis of PTSD.  However, 
this, alone, does not satisfy the criteria for service 
connection because only one element necessary to establish 
service connection for PTSD is met.  In other words, in 
addition to the diagnosis, there must be credible supporting 
evidence of an alleged in-service stressor to support the 
diagnosis of PTSD.  38 C.F.R. § 3.304(f).  

If a veteran had combat service as prescribed by 38 C.F.R. § 
3.304(f)(1) or was exposed to hostile military or terrorist 
activity as contemplated by 38 C.F.R. § 3.304(f)(3), his in-
service stressor is presumed.  If not, credible supporting 
evidence other than the Veteran's own statements is required 
to establish the occurrence of any alleged in-service, 
noncombat-related stressor to support the diagnosis.  Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In this case the Veteran did not serve during a period of 
war, and there no allegation or evidence that he was exposed 
to any hostile military or terrorist action during his 
peacetime service.  Consequently, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's statements as to the 
occurrence of his alleged, noncombat-related stressors.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

While there is evidence, post-service, of a diagnosis of 
PTSD ostensibly related to service, there is no 
corroborative evidence that supports the Veteran's 
allegations.  Although requested to do so (see RO's June 
2010 letter to Veteran), the Veteran did not provide details 
that would allow for verification by VA of the claimed 
events, and he has presented no corroborative evidence of 
his own.  Further, service treatment records do not show 
that the Veteran was seen or treated for any psychological 
difficulties that any claimed stressor may have wrought, 
such as the gang beatings.  In short, there is no service 
record or other corroborative evidence that indicates that 
the Veteran's alleged stressor events occurred.  

As there is no credible supporting evidence other than the 
Veteran's own statements that the alleged in-service, 
noncombat-related stressors occurred, and to the extent that 
the diagnosis of PTSD was predicated on the alleged in-
service, noncombat-related stressor(s), the Board rejects 
the diagnosis of PTSD as not in accordance with 38 C.F.R. § 
3.304(f).  Thus, a legal requirement for establishing 
service connection for PTSD is not met.  The diagnosis of 
PTSD was based on the Veteran's unverified allegations, and 
as such it has no probative value and cannot serve to verify 
the incident had occurred.  Because the current diagnosis of 
PTSD is not predicated on independent and credible 
supporting evidence that the alleged in-service, noncombat-
related stressors occurred, the second element of 38 C.F.R. 
§ 3.303(f) is not met and service connection for PTSD is not 
established.  See Shedden, 381 F.3d 1163 (providing that if 
the Veteran fails to demonstrate any one of the elements for 
a grant of PTSD, including, a verified in-service stressor 
event, denial of service connection will result).

The Board again notes that a formal VA examination was not 
done, but finds that such examination is not needed for 
resolution of this issue as there is no complaint, diagnosis 
of, or treatment for any psychiatric disorder during service 
and no credible supporting evidence of any of the alleged 
in-service stressor events.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (providing, in essence, that remand is 
not warranted in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran).  

II.  Increased Rating, Gastric Ulcer Disability 

In a rating decision dated in February 2005, the RO granted 
an October 2004 claim for an increased rating for the 
Veteran's gastric ulcer disease with gastroesophageal reflux 
and esophagitis disability by increasing the rating to 30 
percent.  That decision was not appealed.

In September 2008 the Veteran requested a rating higher than 
30 percent for his service-connected gastric ulcer 
disability, which was denied by the RO in its April 2009 
rating decision.  The Veteran has appealed.

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 
4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working 
or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where an award of service 
connection for a disability has been granted and the 
assignment of an initial evaluation is at issue, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  Of course, staged ratings are appropriate for an 
increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  Id.; Esteban 
v. Brown, 6 Vet. App. 259 (1994).

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  To deny 
a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The Veteran's gastric ulcer disability has been rated under 
the hiatal hernia provisions of Diagnostic Code 7346 
throughout the appeal period.  Under Diagnostic Code 7346, a 
30 percent rating is warranted if there are persistent 
symptoms of epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  The highest rating of 
60 percent rating is warranted where there is pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.

VA treatment records dated in September 2007 note that the 
Veteran had a BMI (body mass index) of 32.6.  The abdomen 
was soft and non-tender.

Private medical records dated in July 2008 relate the 
Veteran's complaints of abdominal pain, nausea, and vomiting 
with some blood streaks in his emesis.  Physical examination 
found weight of 219 pounds, and the provider noted that the 
Veteran was well developed and in no acute distress.  The 
abdomen was soft and tender in the epigastric region.  A CT 
scan found the gallbladder to be distended with 
pericholecystic strand changes.  An 
esophagogastroduodenoscopy was also done.  Diagnostic 
impression was nonspecific gastritis, distal esophagitis, 
and reflux.

On VA examination in December 2008 the Veteran complained of 
burning pain, but denied nausea, vomiting, hematemesis, and 
melena.  He weighed 224 pounds.  Physical examination found 
no signs of weight loss, malnutrition, or anemia, but there 
was abdominal tenderness, and the Veteran admitted to 
occasional diarrhea, which the examiner said was 
attributable to the Veteran's nonservice-connected gall 
bladder disease.

VA GI Clinic records dated in March 2010 note that the 
Veteran's gastroesophageal reflux disease with controlled, 
and there was no weight loss.  Abdomen was non-tender, and 
there were no masses.

On VA examination in August 2010, the Veteran complained of 
progressively worsening sharp epigastric pain pains with 
heartburn symptoms; more so at night, especially aggravated 
with spicy, greasy, and fried foods.  He also admitted to 
nausea, and to 10 to 15 episodes of vomiting per year; but 
denied any hematemesis, melena, diarrhea, or constipation.  
He said that he was not working due to his seizure disorder 
and mental health.  The examiner noted that there was no 
history of anemia, and that the Veteran had recently gained 
13 pounds.  Physical examination found no rebound 
tenderness, guarding, rigidity, organomegaly, but there was 
epigastric tenderness.  The Veteran weighed 223 pounds.

On VA examination in September 2012, the Veteran complained 
of persistently recurrent epigastric distress, dysphagia, 
heartburn, and reflux.  He also complained of sleep 
disturbance caused by esophageal reflux, and of transient 
nausea and melena, and recurrent vomiting, but he denied any 
weight loss, anemia, or hematemesis.  He added that he had 
good days and bad days depending on what he ate.  Upper 
gastrointestinal radiographic studies revealed esophageal 
dysmotility due to tertiary contractions and proximal 
escape, and a small hiatal hernia, but no evidence of reflux 
or esophagitis.

During a VA clinic visit in March 2013, the Veteran denied 
any nausea or vomiting, and said that he had a good 
appetite.  He weighed 237 pounds.

Although the evidence shows that the Veteran has had 
persistent epigastric pain with occasional bouts of nausea 
and vomiting during the appeal period, his service-connected 
gastric ulcer disability has not been productive of weight 
loss, anemia, or some other symptom combination attributable 
to his service-connected gastric ulcer disability that is 
productive of severe impairment of health.  In this regard 
the Board notes that the Veteran has complained of some 
diarrhea, but this is related to his nonservice-connected 
gall bladder disease.  In any event, the Veteran does not 
allege, and the record does not contain, any evidence of 
weight loss or anemia at any time during the appeal period.  
The criteria for the highest rating of 60 percent rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7346 are therefore 
not met.  This is true at all times during the pendency of 
the appeal and therefore consideration of a staged rating is 
not warranted.  Hart, 21 Vet. App. 505.

Similarly, the Veteran does not meet the criteria for an 
increased rating under the provisions of Diagnostic Code 
7004/7305 for gastric ulcer/duodenal ulcer.  Under this 
criteria, a 60 percent rating is warranted for severe 
disability, with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  A 40 percent 
evaluation is warranted for moderately severe disability; 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  As set forth above, the evidence does not 
reflect the Veteran to be afflicted with weight loss or 
anemia, nor have there been incapacitating episodes of the 
necessary duration.  

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board is mindful that a claim for TDIU [total disability 
rating for compensation based on individual unemployability] 
is part of an increased rating claim when such claim is 
raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  However, the Board finds that a claim of TDIU is 
not raised in this matter as the Veteran does not allege, 
and the evidence does not show, that his gastric ulcer 
disability alone is of sufficient severity to produce 
unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 
(1992).  In so finding the Board notes the Veteran's report, 
during his 2012 VA examination, that he once worked in 
construction but left that work due to absenteeism secondary 
to acid reflux.  However, he also stated that he then 
assumed substantially gainful employment as a truck driver, 
which he eventually left due to his nonservice-connected 
seizure disorder.  According to this sequence of events the 
Veteran's gastric ulcer disability alone is not of 
sufficient severity to produce unemployability.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the assigned rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

Service connection for PTSD is denied.

Service connection for lumbar spine disability is denied.

Entitlement to a disability rating higher than 30 percent 
for gastric ulcer disease with gastroesophageal reflux and 
esophagitis is denied.


REMAND

With respect to service connection for a seizure disorder, 
service treatment records include a December 25, 1982, 
emergency room record of head injury two days earlier with 
transient loss of consciousness.  This record advises that 
the Veteran was admitted for observation; however, there are 
no corresponding inpatient records in the claims file.  
Given the potential to link a seizure disorder to an in-
service head injury, efforts to obtain any in-patient 
clinical records from the hospitalization this service 
treatment record entry suggest to have occurred should be 
undertaken.  

With respect to compensation under 38 U.S.C.A. § 1151 for a 
seizure disorder, the Veteran contends his began on April 
23, 2006, secondary to care (a medication error) by his 
local VA on April 23, 2006.  He also reports that he 
receives Social Security disability compensation based on 
his seizure disorder (see, e.g., report of September 2010 VA 
joints examination).  A VA emergency department record dated 
April 23, 2006, indicates that inquiry was made as to the 
availability of beds secondary to a call from a private 
hospital, and that the Veteran was okayed for transfer for 
further evaluation regarding the Veteran's mental status 
change.  A VA treatment record dated May 10, 2006, notes 
that the Veteran was being seen for hospital follow up.  
This suggests the Veteran was hospitalized by VA on or about 
April 23, 2006, although there are no respective records of 
treatment by VA, including dispensation of medication, 
between April 23, 2006, and May 10, 2006.  Whether the 
Veteran was treated by VA between April 23 2006 and May 10, 
2006 should be clarified, and any records of such treatment 
sought.  

Regarding service connection for a psychiatric disorder 
other than PTSD, a May 2008 letter from a private 
psychiatrist, Larry S. Felts, MD, reflects his opinion that 
the Veteran's depression developed while he was in the 
military.  His basis for that conclusion is not entirely 
clear, but given that he offered it, it is sufficient to 
trigger a VA examination and obtain a medical opinion.   

With respect to the increased rating claim, the most recent 
VA examiner (August 2012) remarked that the Veteran used no 
assistive devices, yet in VA treatment records from 2007 and 
2008, mention is made of the Veteran wearing ankle corsets 
and/or using a cane.  Likewise, historical records show the 
Veteran apparently fell due to unsteady ankles, and in fact, 
he reportedly fell again after the most recent examination.  
Under these circumstances, a current examination of the 
disability should be undertaken.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Request any available records relating 
to in-patient clinical treatment the 
Veteran received in December 1982 at Fort 
Riley, Kansas.  

2.  Associate, with the claims file, all 
of the Veteran's VA medical records, 
including VA in-patient hospital records, 
dating from April 23, 2006, to May 10, 
2006.  Any other pertinent records 
regarding seizures that are identified by 
the Veteran during the course of the 
remand should also be obtained and 
associated with the claims file, following 
the receipt of any necessary 
authorizations from the Veteran.  

3.  Request the Veteran's Social Security 
disability records, including all medical 
records, and associate them with the 
claims file.  If no records are found and 
it is determined that further attempts to 
obtain the documents would be futile, 
notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

4.  After completion of steps 1 through 3, 
schedule the Veteran for a VA examination 
regarding his claim for service connection 
for a psychiatric disorder, other than 
PTSD.  The claims file should be made 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  All indicated tests should 
be done, and all findings reported in 
detail.  Following completion of the 
examination and a review of the claims 
file, the examiner is requested to opine, 
for each psychiatric disorder found on 
examination (other than PTSD), and for 
each psychiatric disorder diagnosed during 
the appeal period, other than PTSD, 
(including, but not limited to bipolar 
disorder, paranoid schizophrenia, anxiety 
disorder, and depression), whether it is 
at least as likely as not that the 
disorder began in service.  

A complete rationale for all opinions must 
be provided.  If an opinion cannot be 
rendered on a medical or scientific basis 
without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so state in the 
examination report, and explain why that 
is so.

5.  Schedule the Veteran for a current VA 
examination regarding his claim for an 
increased rating for his bilateral 
Achilles tendon injury disabilities.  The 
claims file must be made available to, and 
reviewed by, the examiner in conjunction 
with the examination.  

All indicated tests, including range of 
motion testing, must be done, and all 
findings must be reported in detail.  The 
examiner should also record all pertinent 
medical complaints and symptoms, and note 
the impact the disability produces on the 
Veteran's occupational functioning.  

6.  After completion of all of the above 
and any other development deemed 
necessary, re-adjudicate the issues of 
service connection for seizures; 
entitlement to compensation under 
38 U.S.C.A. § 1151 for seizures; service 
connection for a psychiatric disorder 
other than PTSD; and an increased rating 
for left and right Achilles tendon injury 
residuals.  If any benefit sought remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











The April 2009 rating decision denied, in pertinent part, 
service connection for depression, seizures, and back pain; 
denied a rating higher than 30 percent for gastric ulcer 
disease with gastroesophageal reflux and esophagitis, and a 
rating higher than 10 percent for bilateral Achilles tendon 
injuries; and denied reopening of previously denied claims 
of service connection for bipolar disorder and anxiety 
disorder.  The RO also separately denied the issue of 
service connection for alcohol dependence (which was not 
appealed).  

In its October 2010 Statement of the Case the RO expanded 
the issue of service connection for seizures to include 
entitlement to compensation under 38 U.S.C.A. § 1151.  And, 
in accordance with Clemons v. Shinseki, the RO restyled the 
denied issue of service connection for depression as 
"service connection for an acquired psychiatric disorder, to 
include bipolar disorder missed with psychotic features, 
anxiety disorder, and posttraumatic stress disorder (also 
claimed as depression, dreams and panic attacks)," as 
reflected on the title page of this decision.  See Clemons 
v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he 
filed a claim for the affliction that his mental condition, 
whatever it is, causes him).  

In a rating decision dated in October 2012, 











In addition to the foregoing, the Veteran seeks service 
connection for a seizure disorder or, alternatively, 
compensation for a seizure disorder under the provisions of 
38 U.S.C.A. § 1151.  According to the Veteran, his seizures 
began on April 23, 2006, secondary to care (a medication 
error) by his local VA on April 23, 2006.  He also reports 
that he receives Social Security disability compensation 
based on his seizure disorder (see, e.g., report of 
September 2010 VA joints examination).

Service treatment records include a December 25, 1982, 
emergency room record of head injury two days earlier with 
transient loss of consciousness.  This record advises that 
the Veteran was admitted for observation; however, there are 
no corresponding inpatient records in the claims file.

A VA emergency department record dated April 23, 2006, 
indicates that inquiry was made as to the availability of 
beds secondary to a call from a private hospital, and that 
the Veteran was okayed for transfer for further evaluation 
regarding the Veteran's mental status change; and a VA 
treatment record dated May 10, 2006, notes that the Veteran 
was being seen for hospital follow up.  Unfortunately, it is 
unclear, as suggested by the April 23, 2006, VA emergency 
record, whether the Veteran was hospitalized by VA on or 
about April 23, 2006.  In fact, there are no respective 
records of treatment by VA, including dispensation of 
medication, between April 23, 2006, to May 10, 2006.  In 
accordance with 38 C.F.R. § 3.159(c)(2), a request must be 
made for these records.  On remand a request should also be 
made for active duty inpatient records dated in December 
1982; and for the Veteran's Social Security disability 
records, which may contain evidence that supports the 
Veteran's contention that his seizure disorder is related to 
service and/or VA medical care.  

As for service connection for an acquired psychiatric 
disorder other than PTSD, post-service medical records 
dating from 2004 show treatment for bipolar disorder, 
paranoid schizophrenia, anxiety disorder, and depression; 
and the Veteran contends that his drinking during service 
was reflective of his depression.  However, during a 
December 2004 VA psychiatric consultation the Veteran stated 
that his father was an abusive alcoholic, and said that his 
drill sergeant was "extremely verbally abusive" just like 
his father.  He added that he thought about his father and 
his drill sergeant a lot, and admitted to anger management 
problems and poor impulse control.  And during a July 2007 
VA psychiatric consultation he reported that his father, 
along with the Veteran's mother, used to threaten each 
other, the Veteran, and their other children with shotguns 
to their heads during his childhood.  He disclosed that he 
was violent as a child, and said that he hit the principle 
when he was in the 8th grade and was expelled.  He also 
stated that his father had died from diabetic complications 
and depression, and said that his mother, who was still 
living, called him daily "wishing [Veteran] will kill her."  
He added that a paternal uncle had committed suicide.  See 
report of July 2007 VA psychiatric consultation.  

In a letter dated in May 2008, a private psychiatrist (Dr. 
L.F.) reported that he had been treating the Veteran since 
1999.  He then stated that the Veteran first developed 
depression while he was in the military and that the Veteran 
began drinking to deal with his mood swings.  Unfortunately, 
Dr. L.F. did not mention the Veteran's pre-service exposure 
to psychological violence; much less indicate that he had 
reviewed the claims file.  See Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994) (holding that the examiner "must consider 
the records of prior medical examinations and treatment in 
order to assure a fully informed examination").  This 
opinion is therefore inadequate for a decision in this 
matter.  It is, however, sufficient to warrant remand for a 
VA examination and opinion in this matter.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Finally, with regard to the Veteran's claim for an initial 
disability rating higher than 10 percent for his bilateral 
Achilles tendon injury residuals disability (presently rated 
as 10 percent disabling, each lower extremity, since August 
25, 2012), on VA examination in August 2012 the examiner 
remarked that the Veteran used no assistive devices, and 
concluded that the Veteran's ankle condition had no impact 
on his ability; however, VA treatment records dating from 
September 2007 document complaints of chronic bilateral 
ankle pain, and advise that the Veteran has been wearing 
bilateral ankle corsets and using a cane.  VA treatment 
records dated in April 2008 advise that the Veteran had 
fallen due to his unsteady ankles; and on VA examination in 
December 2008 there was bilateral ankle instability and the 
Veteran was using ankle braces and a cane.  In addition, VA 
treatment records dated in June 2011 note that the Veteran 
had slipped and fallen off his porch, and a VA treatment 
provider in March 2012 noted that the Veteran had slipped 
and fallen two times in the past 12 months (see also May 
2012 ankle x-rays report).  And since the 2012 VA 
examination, the Veteran has again fallen and injured his 
ankles  See VA treatment records dated in March 2013.  In 
accordance with 38 C.F.R. § 3.327(a), the Veteran should be 
accorded a new examination.  













 Department of Veterans Affairs


